                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-347-RJC-DCK

 JAMES THOMAS COSTON,                                 )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )           ORDER
                                                      )
 TRANS UNION LLC,                                     )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Robert deRosset, concerning Lauren M. Wood on

August 23, 2019. Ms. Lauren M. Wood seeks to appear as counsel pro hac vice for Defendant

Trans Union LLC. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Lauren M. Wood

is hereby admitted pro hac vice to represent Defendant Trans Union LLC.

         SO ORDERED.


                                        Signed: August 23, 2019
